Exhibit 10.3

CAPSTEAD MORTGAGE CORPORATION
2014 FLEXIBLE INCENTIVE PLAN
2020 LONG-TERM PERFORMANCE UNIT AWARD CRITERIA

Purpose:

Capstead Mortgage Corporation (the “Company”) has established the Amended and
Restated 2014 Flexible Incentive Plan (the “2014 Plan”) to implement a key
element of the Company’s long-term incentive pay program, in an effort to: (i)
align executive equity compensation with the long-term objectives of the Company
and (ii) motivate executives to create sustained stockholder value.

Participants:

Executive officers of the Company designated by the Compensation Committee.

Payout Criteria:

This performance-based methodology is adopted effective January 1, 2020.  The
performance metrics will be assessed for a three-year period commencing January
1, 2020 and ending December 31, 2022.  The award will be in the form of
performance units that are potentially convertible, following the end of the
performance period, into shares of the Company’s common stock (the “Performance
Units”).  Provided some or all of the performance criteria are satisfied, the
conversion will be automatic on a date determined by the Compensation Committee
after the end of the performance period but no later than March 15, 2023.  The
“target award” for each executive officer will be a number of Performance Units
that, if converted to common stock on the date of grant on a one-for-one basis,
would have a value equal to 75% of such executive officer’s effective base
salary at January 1, 2020.  However, the actual number of shares into which the
Performance Units convert will be a function of the payout factors described in
each performance metric below.

The 2020 long-term Performance Unit award criteria and the weighting of such
criteria is as follows:  

 

Performance Metrics and Weighting

 

•30% of the economic value of the total 2020 award is calculated based on
Relative Economic Return metric measured against Peer mREITs (as defined below)

•40% of the economic value of the total 2020 award is calculated based on an
Absolute Economic Return metric

•30% of the economic value of the total 2020 award is calculated based on a
Relative Total Stockholder Return metric

Payout Factors:

The payout factor for each metric is 0% - 200% of the target award, rounded to
the nearest whole percentage, based on actual performance against approved
objectives, as more fully described below.

1

 

--------------------------------------------------------------------------------

 

Relative Economic Return, as Measured against Peer mREITs:

A portion of the payout of each participant’s total Performance Units will be
based on the relative economic performance of the Company, as compared with each
of the Company’s peers which invest in a variety of mortgage instruments, as
selected by the Compensation Committee (the “Peer mREITs”).  The relative
economic performance for the Company and each of the Peer mREITs will be
calculated as the respective change in book value per share of common stock from
January 1, 2020 to December 31, 2022, plus dividends declared per share of
common stock during such three-year period, divided by beginning per share book
value at January 1, 2020 for each such entity (“Relative Economic Return”).  The
Company will then be ranked against each of the Peer mREITs and assigned a
percentile of relative performance.  The portion of each participant’s
Performance Units attributable to Relative Economic Return as measured against
Peer mREITs will convert into a number of shares of common stock equal to 30% of
the target award multiplied by the applicable payout factor.

The specific payout factor for Relative Economic Return, as measured against
Peer mREITs, will be calculated as follows:

 

Performance Level

Relative Economic Return

Percentile, as Measured

Against Peer mREITs

Payout Factor, as a

Percentage of Target

 

Below Threshold

<40th Percentile

0%

 

Threshold

40th Percentile

50%

 

Target

60th Percentile

100%

 

Maximum

≥80th Percentile

200%

 

 

 

If the Company’s Relative Economic Return, as measured against Peer mREITs,
equals or exceeds the 40th percentile when ranked against each of the Peer
mREITs, the payout factor as a percentage of the target payout will be
determined using a straight line interpolation between the threshold and target
performance levels or the target and maximum performance levels, as the case may
be, depending upon the actual percentile ranking of the Company relative to the
Peer mREIT group.  By way of example, a ranking in the 50th percentile would
result in a payout factor of 75% of the target award, and a ranking in the 70th
percentile would result in a payout factor of 150% of the target award.

Absolute
Economic
Return:

A portion of the payout of each participant’s total Performance Units will be
based on absolute economic return of the Company.  The absolute economic return
for the Company will be calculated as the respective change in book value per
share of common stock of the Company from January 1, 2020 to December 31, 2022,
plus dividends declared per share of common stock during such three-year period,
divided by beginning per share book value at January 1, 2020 and then divided by
three (“Absolute Economic Return”).  The portion of each participant’s
Performance Units attributable to Absolute Economic Return will convert into a
number of shares of common stock equal to 40% of the target award multiplied by
the applicable payout factor.

 



2

 

--------------------------------------------------------------------------------

 

 

The specific payout factor for Absolute Economic Return will be calculated as
follows:

 

Performance Level

Absolute Economic Return

Payout Factor, as a

Percentage of Target

 

Below Threshold

≤ 2.0%

0%

 

Target

  6.0%

100%

 

Maximum

≥10.0%

200%

 

 

 

If the Company’s Absolute Economic Return exceeds 2.0%, the payout factor as a
percentage of the target payout will be determined using a straight line
interpolation between the threshold and target performance levels or the target
and maximum performance levels, as the case may be, depending upon the actual
Absolute Economic Return of the Company.  By way of example, an Absolute
Economic Return of 4.0% would result in a payout factor of 50% of the target
award, and an Absolute Economic Return or 8.0% would result in a payout factor
of 150% of the target award.

Relative Total
Stockholder Return:

A portion of the payout of each participant’s total Performance Units will be
based on relative total stockholder return of the Company, as compared with the
Peer mREITs.  The total stockholder return for the Company and each of the Peer
mREITs will be calculated based on the ratio of (x) the average closing stock
price for the last 20 business days of 2022 to (y) the average closing stock
price for the last 20 business days of 2019, assuming additional fractional
shares accumulated as dividends are re-invested on the ex-dividend date with the
resulting ratio expressed as an annual equivalent return (“Relative Total
Stockholder Return”).  The Company will then be ranked against each of the Peer
mREITs and assigned a percentile of relative performance.  The portion of each
participant’s Performance Units attributable to Relative Total Stockholder
Return will convert into a number of shares of common stock equal to 30% of the
target award multiplied by the applicable payout factor.

 

The specific payout factor for Relative Total Stockholder Return will be
calculated as follows:

 

Performance Level

Relative Total Stockholder

Return Percentile, as Measured

Against Peer mREITs

Payout Factor, as a

Percentage of Target

 

Below Threshold

<40th Percentile

0%

 

Threshold

40th Percentile

50%

 

Target

60th Percentile

100%

 

Maximum

≥80th Percentile

200%

 

 

 

If the Company’s Relative Total Stockholder Return, as measured against Peer
mREITs, equals or exceeds the 40th percentile when ranked against each of the
Peer mREITs, the payout factor as a percentage of the target payout will be
determined using a straight line interpolation between the threshold and target
performance levels or the target and maximum performance levels, as the case may
be, depending upon the actual percentile ranking of the Company relative to the
Peer mREIT group.  By way of example, a ranking in the 50th percentile would
result in a payout factor of 75% of the target award, and a ranking in the 70th
percentile would result in a payout factor of 150% of the target award.

3

 

--------------------------------------------------------------------------------

 

Dividends:

To the extent the Performance Units are ultimately convertible into Common
Stock, the executive officer shall be entitled to receive all dividends and any
other distributions declared during the performance period with respect to the
shares of Common Stock into which the Performance Units are ultimately
converted, as if such Common Stock had been issued on the first day of the
performance period (provided, however, that nothing contained herein shall cause
the Company to declare any such dividends or to make any such
distributions).  If the Performance Units expire without converting into any
Common Stock, the executive officer is not entitled to receive any such amounts
representing accrued dividends or distributions.

2014 Plan:

Each participant who is eligible for awards pursuant to Performance Units set
forth herein shall agree and acknowledge that awards made are governed by the
terms and provisions of the 2014 Plan.

 

 

 

4

 